Citation Nr: 0605973	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-42 107	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma with brain tumor, claimed as due to exposure to 
ionizing radiation.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to May 
1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions rendered by the Togus, Maine 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran served on active duty from October 1962 to 
May 1965.

2.  In February 2006, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine, that the veteran died on December [redacted], 2005.


CONCLUSION OF LAW

The Board is without jurisdiction to adjudicate the merits of 
the claims for service connection for non-Hodgkin's lymphoma 
with brain tumor, and bilateral hearing loss.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


